MEMORANDUM **
William John Diehl appeals from the 120-month sentence imposed following his guilty-plea conviction for transportation of a minor with intent to engage in illicit sexual activity, in violation of 18 U.S.C. § 2423(a).
*523Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Diehl’s counsel has filed a brief stating there are no grounds for relief, along with a motion to withdraw as counsel of record. Diehl has filed a pro se supplemental brief. No answering brief has been filed.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80-81, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no arguable grounds for relief on direct appeal.
We decline to review Diehl’s ineffective assistance of counsel claims because such claims are generally inappropriate on direct appeal. See United States v. McKen-na, 327 F.3d 830, 845 (9th Cir.2003)
Accordingly, counsel’s motion to withdraw is GRANTED, and the district court’s judgment is AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.